—Appeal from a *734judgment of the County Court of Montgomery County (Catena, J.), rendered January 28, 2002, convicting defendant upon his plea of guilty of the crime of criminal possession of a weapon in the third degree.
Defense counsel seeks to be relieved of his assignment as counsel for defendant on the ground that there are no nonfrivolous issues that can be raised on appeal. Upon our review of the record and defense counsel’s brief, we agree. Defendant entered a knowing, voluntary and intelligent plea of guilty and waived his right to appeal. Defendant was sentenced, as a second felony offender, in accordance with the negotiated plea agreement to a prison term of 2 to 4 years. The judgment is, accordingly, affirmed and defense counsel's application for leave to withdraw is granted (see People v Cruwys, 113 AD2d 979 [1985], lv denied 67 NY2d 650 [1986]; see generally People v Stokes, 95 NY2d 633 [2001]).
Cardona, P.J., Mercure, Carpinello, Rose and Lahtinen, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.